1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   NERSES TASHCHYAN,                                        )   Case No.: 1:18-cv-01242-DAD-JLT (HC)
                                                              )
12                      Petitioner,                           )   FINDINGS AND RECOMMENDATION TO
                                                              )   DENY PETITION FOR WRIT OF HABEAS
13              v.                                            )   CORPUS
                                                              )
14   J. LIZARRAGA, Warden,
                                                              )   [TWENTY-ONE DAY OBJECTION
15                      Respondent.                           )   DEADLINE]
                                                              )
16                                                            )

17              Petitioner is serving a sentence of fifty years to life for first degree murder. He filed the instant

18   habeas action challenging the conviction. As discussed below, the Court finds the claims to be

19   without merit and recommends the petition be DENIED.

20   I.         PROCEDURAL HISTORY

21              On May 20, 2014, a Fresno County jury found Petitioner guilty of first degree murder (Cal.

22   Penal Code § 187(a)). People v. Taschyan, No. F069692, 2017 WL 3474052 (Cal. Ct. App. Aug. 14,

23   2017). The court sentenced him to fifty years to life in prison.

24              Petitioner appealed to the California Court of Appeal, Fifth Appellate District (“Fifth DCA”).

25   On August 14, 2017, the Fifth DCA affirmed the judgment. Id. Petitioner filed a petition for review in

26   the California Supreme Court, and the petition was denied. (LD 32, 33.1)

27
28
     1
         “LD” refers to the documents lodged by Respondent.

                                                                  1
1            Petitioner next filed a petition for writ of habeas corpus in the Fifth DCA. (LD 34.) The court

2    denied the petition “without prejudice” because Petitioner had “failed to show that he exhausted his

3    remedy of filing a petition for writ of habeas corpus in the superior court.” (LD 35.) He filed another

4    habeas petition in the California Supreme Court on October 15, 2018, and that petition was denied on

5    March 13, 2019. (LD 36, 37.)

6    II.     FACTUAL BACKGROUND

7            The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision2:

8            The facts of the underlying crime are not heavily disputed and, as the issues in this
             case are procedural, are generally recounted for context. On or around September 7,
9            2008, police responded to the home of Albert and Kristina Taschian, where they
             found Souren Avetisian dead on the floor from gunshot wounds. Albert Taschian is
10           appellant's son and Kristina Taschian is Avetisian's daughter. Avetisian had been
             babysitting the Taschian's children that evening.
11
             A trail of blood led from the Taschian's home to appellant's home across the street.
12           When contacted, appellant had a wound to his finger and blood splatter on his pants.
             He ultimately admitted to shooting Avetisian and provided differing reasons why,
13           including being too drunk to recall and because of a struggle over the gun. Appellant
             also claimed to suffer from mental impairments, including dementia, resulting from
14           a past head injury.
15           Relevant to the claims before us, Fresno County Public Defender James Lambe
             represented appellant at his first trial, which resulted in a hung jury on May 24, 2012.
16           In that matter, the jury allegedly came to an 11 to 1 stalemate in favor of a guilty
             verdict. On August 9, 2012, prior to appellant's scheduled retrial, appellant made a
17           motion to have his counsel replaced. Appellant complained at the time that he
             wanted an earlier trial date than his counsel was proposing. The court and Lambe
18           identified an earlier date which appellant accepted and the motion was denied. That
             date was later extended and, on April 22, 2013, appellant again requested a chance
19           to discuss his concerns with counsel. At his hearing, appellant argued Lambe was
             refusing to introduce certain medical records appellant believed would be helpful to
20           his case. Lambe explained the basis for his decision not to introduce the disputed
             evidence and the trial court denied appellant's purported motion to relieve counsel.
21
             Yet again, on May 16, 2013, appellant requested to have his counsel replaced. At
22           this hearing, appellant complained about excessive delays in scheduling his trial and
             the failure to introduce the same medical information identified in the prior hearing.
23           Appellant also complained that his counsel had not planned to call several potential
24           witnesses to testify about appellant's relationship with Avetisian and that he had not
             received certain case documents. Lambe again explained the reasons for his conduct,
25           before raising another point of contention, noting that appellant refused to accept
             Lambe's statements that the prior jury voted 11 to 1 for conviction. Appellant
26
27
     2
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
28   Therefore, the Court will rely on the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir.
     2009).

                                                                2
1    apparently believed the jury voted 11 to 1 for an acquittal, but could not explain
     why. The trial court again denied appellant's request.
2
     On September 23, 2013, after several additional delays relating to trial scheduling
3    and expert issues, the court held another hearing regarding Lambe's representation
     of appellant. In open court, following confirmation that both sides were ready to
4    proceed to trial, the court asked Lambe if there were “any issues that you want to
     take up with the court relative to your ability to proceed to trial on behalf of
5    [appellant] at this time?” Lambe responded affirmatively, adding, “There are some
     Marsden [Footnote omitted] issues as we apprised the court in chambers.” (Italics
6    added.) The court then closed the courtroom for further proceedings.
7    In the closed portion of the hearing, the court began by asking Lambe whether there
     were issues related to competency or trust which could jeopardize appellant's right
8    to effective assistance of counsel. Lambe stated there were and identified recurring
     issues, such as expert witness testimony, the calling of certain witnesses, and
9    disputes over how the first jury voted, that Lambe stated were still problematic. The
     trial court then asked appellant whether he wanted a new attorney. Appellant stated,
10   “I want that Mr. Lambe to stay with me” before immediately raising a concern that
     Lambe had not provided him with certain documents relating to his expert
11   evaluation. The court further questioned appellant as to why he did not relate well
     to his counsel, to which appellant replied, “Because I don't have the documents, the
12   copies of those documents, that's why I'm getting suspicious.” On continued
     questioning, appellant stated he lacked confidence and trust in Lambe “because he's
13   not giving those to me and this is my right to have those” documents.
14   The court then asked Lambe if the issues discussed would affect his ability to
     provide effective assistance of counsel. Lambe expressed concern it would,
15   particularly because appellant “insists on believing that I am lying to him about the
     direction that the jury was hung in and that he chooses to believe the jury in the first
16   trial was hung 11 to 1 in his favor and, in fact, they were hung 11 to 1 against him.
17   I think that is where I'm at.” At this point appellant interjected, stating, “What is the
     proof? Where is the proof? Let me see the proof. [¶] . . . He never showed me the
18   proof that 11 was against me.” The court asked Mr. Lambe to further explain the
     basis of their allegedly broken relationship, to which Lambe replied, “I think it is
19   more a lack of trust than a lack of competency. There are some competency issues,
     but there seem[s] to be some very significant trust issues.”
20
     At the court's request, Lambe provided a brief recitation of his experience. At the
21   conclusion, appellant interjected, “I know that he's a very good defense attorney.”
     The court then clarified appellant's intent, stating “even recognizing that he's a good
22   defense attorney you're telling me that you really don't have trust or confidence in
     him.” Appellant responded, “Yes, because—because he doesn't show me any
23   documentations or any medical documents or evaluation. I'm scared. It's possible
     that he doesn't even like me or he doesn't love me.”
24
     Based on this colloquy, the court stated its “opinion that it appears that there has
25   been a breakdown in the relationship between attorney and client to the extent that
     it could jeopardize the defendant's right to effective assistance of counsel” based on
26   “an inability to work with the defendant to present a defense.” As such, the court
     relieved the public defender as the attorney of record and stated new counsel would
27   be appointed.
28

                                                   3
1           Appellant was subsequently retried with his new counsel and convicted of first
            degree murder on May 20, 2014.
2
3    Taschyan, 2017 WL 3474052, at *1-2.
4    III.   DISCUSSION
5           A.       Jurisdiction
6           Relief by way of a petition for writ of habeas corpus extends to a person in custody pursuant to
7    the judgment of a state court if the custody is in violation of the Constitution, laws, or treaties of the
8    United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor, 529 U.S. 362, 375 n.
9    7 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed by the United States
10   Constitution. The challenged conviction arises out of the Fresno County Superior Court, which is
11   located within the jurisdiction of this court. 28 U.S.C. § 2254(a); 28 U.S.C.§ 2241(d).
12          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of
13   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its enactment.
14   Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases filed after
15   statute’s enactment). The instant petition was filed after the enactment of the AEDPA and is therefore
16   governed by its provisions.
17          B.       Legal Standard of Review
18          A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless the
19   petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision that was
20   contrary to, or involved an unreasonable application of, clearly established Federal law, as determined
21   by the Supreme Court of the United States; or (2) resulted in a decision that “was based on an
22   unreasonable determination of the facts in light of the evidence presented in the State court
23   proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003); Williams, 529
24   U.S. at 412-413.
25          A state court decision is “contrary to” clearly established federal law “if it applies a rule that
26   contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set of facts
27   that is materially indistinguishable from a [Supreme Court] decision but reaches a different result.”
28   Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-406).

                                                           4
1           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that an

2    “unreasonable application” of federal law is an objective test that turns on “whether it is possible that

3    fairminded jurists could disagree” that the state court decision meets the standards set forth in the

4    AEDPA. The Supreme Court has “said time and again that ‘an unreasonable application of federal

5    law is different from an incorrect application of federal law.’” Cullen v. Pinholster, 563 U.S. 170, 203

6    (2011). Thus, a state prisoner seeking a writ of habeas corpus from a federal court “must show that

7    the state court’s ruling on the claim being presented in federal court was so lacking in justification that

8    there was an error well understood and comprehended in existing law beyond any possibility of

9    fairminded disagreement.” Harrington, 562 U.S. at 103.

10          The second prong pertains to state court decisions based on factual findings. Davis v.

11   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

12   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

13   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the facts

14   in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539 U.S. 510, 520

15   (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s factual finding is

16   unreasonable when it is “so clearly incorrect that it would not be debatable among reasonable jurists.”

17   Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-1001 (9th Cir. 2004), cert.denied,

18   Maddox v. Taylor, 543 U.S. 1038 (2004).

19          To determine whether habeas relief is available under § 2254(d), the federal court looks to the

20   last reasoned state court decision as the basis of the state court’s decision. See Ylst v. Nunnemaker,

21   501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004). “[A]lthough we

22   independently review the record, we still defer to the state court’s ultimate decisions.” Pirtle v.

23   Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

24          The prejudicial impact of any constitutional error is assessed by asking whether the error had

25   “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

26   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007) (holding

27   that the Brecht standard applies whether or not the state court recognized the error and reviewed it for

28   harmlessness).

                                                          5
1           C.      Review of Petition

2           Petitioner raises three claims in his petition: 1) He claims that the trial court abused its

3    discretion by discharging appointed counsel; 2) He alleges that defense counsel rendered ineffective

4    assistance of counsel; and 3) He claims actual innocence.

5           1. Abuse of Discretion

6           Petitioner alleges that the trial court abused its discretion by discharging appointed counsel.

7    This claim was also raised on direct appeal and rejected by the Fifth DCA in the last reasoned

8    decision, as follows:

9           Appellant also argues the trial court abused its discretion when it removed Lambe
            as his appointed attorney. Appellant claims the record is insufficient to support the
10          court's decision. We do not agree.

11          Standard of Review and Applicable Law
            “The California Constitution gives a criminal defendant the right to an attorney who
12          must competently represent the defendant. But, as [the California Supreme Court
            has] often pointed out, the state Constitution does not give an indigent defendant the
13          right to select a court-appointed attorney.” (People v. Jones (2004) 33 Cal.4th 234,
            244.) “The removal of an indigent defendant's appointed counsel, which occurred
14          here, poses a greater potential threat to the defendant's constitutional right to counsel
            than does the refusal to appoint an attorney requested by the defendant, because the
15          removal interferes with an attorney-client relationship that has already been
            established.” (Ibid.) This relationship “involves not just the casual assistance of a
16          member of the bar, but an intimate process of consultation and planning which
            culminates in a state of trust and confidence between the client and his attorney. This
17          is particularly essential, of course, when the attorney is defending the client's life or
            liberty.” (Smith v. Superior Court (1968) 68 Cal.2d 547, 561.)
18
            “A trial court may remove defense counsel, even over defendant's objections, ‘in
19          order to eliminate potential conflicts, ensure adequate representation, or prevent
            substantial impairment of court proceedings ....’ [Citation.] On appeal, the trial
20          court's removal of counsel is reviewed for abuse of discretion. ‘ “A court abuses its
            discretion when it acts unreasonably under the circumstances of the particular case.”
21          ’ [Citation.] ‘Inherent in the question whether a trial court may disqualify a criminal
            defense attorney over the defendant's objection is the conflict between the
22          defendant's preference to be represented by that attorney and the court's interest in
            “ensuring that criminal trials are conducted within the ethical standards of the
23          profession and that legal proceedings appear fair to all who observe them.” ’ ”
            (People v. Richardson (2008) 43 Cal.4th 959, 995–996.)
24
25          The Trial Court Did Not Abuse Its Discretion
            Contrary to appellant's arguments, the record provides a sufficient basis for the trial
26          court to exercise its discretion to replace Lambe in order to ensure appellant received
            adequate representation. While it is true that appellant stated his desire to proceed
27          with Lambe, the history and full colloquy between the court, Lambe, and appellant
            demonstrates a substantial problem with the attorney-client relationship between
28          Lambe and appellant. On at least three prior occasions, appellant raised concerns
            about Lambe's representation. Although the court discussed appellant's complaints

                                                          6
1            with Lambe in open court, and ultimately found they were not substantial barriers to
             Lambe's continued representation, the colloquy demonstrates these issues were
2            never resolved. Indeed, the court's questioning demonstrated a broad rift had formed
             between Lambe and appellant. Appellant's demand for proof regarding the
3            breakdown of the jury's vote in the prior trial, in the face of Lambe's repeated
             statements concerning the vote tally, supported Lambe's assertion that a breach of
4            trust had arisen in their relationship. Appellant further confirmed a breakdown in the
             attorney-client relationship and explained the lack of confidence and trust had arisen
5            because appellant had not received certain documents.
6            Ultimately, however, the court heard a direct concern, raised by Lambe, that the
             unresolved disputes would affect Lambe's ability to provide effective assistance of
7            counsel. In light of both appellant's and Lambe's statements that a breach of the
             essential state of trust and confidence required for a proper representation had
8            occurred, the trial court was presented with sufficient evidence to conclude replacing
             Lambe would be appropriate in this instance. Such a decision is undoubtedly one
9            that must be made sparingly, but in this instance there was sufficient evidence for
             the trial court to reach its conclusion and, as far as the record reveals, no evidence
10           that appellant would be prejudiced if a competent attorney was selected to replace
             Lambe. Accordingly, under the circumstances of this case, we conclude the trial
11           court acted reasonably in removing Lambe. There was no abuse of discretion.
12
     Taschyan, 2017 WL 3474052, at *4-5.
13
             a. Legal Standard
14
             Generally, issues of state law are not cognizable on federal habeas. Estelle v. McGuire, 502
15
     U.S. 62, 67, (1991) (“We have stated many times that ‘federal habeas corpus relief does not lie for
16
     errors of state law’”) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)); Gilmore v. Taylor, 508
17
     U.S. 333, 348-49 (1993) (O’Connor, J., concurring) (“mere error of state law, one that does not rise to
18
     the level of a constitutional violation, may not be corrected on federal habeas”).
19
             “[C]riminal defendants are entitled under the Constitution to the assistance of court-appointed
20
     counsel if they are unable to employ private counsel. However, the decision whether to permit a
21
     defendant to discharge his appointed counsel and substitute another attorney during the trial is within
22
     the discretion of the trial court, and a defendant has no absolute right to more than one appointed
23
     attorney. . . . ‘The right of a defendant in a criminal case to have the assistance of counsel for his
24
     defense . . . may include the right to have counsel appointed by the court . . . discharged or other
25
     counsel substituted, if it is shown . . . that failure to do so would substantially impair or deny the right .
26
     . . , but the right to such discharge or substitution is not absolute, in the sense that the court is bound to
27
     accede to its assertion without a sufficient showing . . . that the right to the assistance of counsel would
28

                                                           7
1    be substantially impaired . . . in case the request is not granted, and within these limits there is a field

2    of discretion for the court.’” [Citation.]” People v. Marsden, 2 Cal.3d 118, 123 (1970).

3    Marsden established “that the trial court must give the defendant the opportunity to explain the

4    reasons for desiring a new attorney. [Citation.] ‘[T]he trial court cannot thoughtfully exercise its

5    discretion in this matter without listening to [the defendant’s] reasons for requesting a change of

6    attorneys.’ [Citation.]” People v. Smith, 6 Cal. 4th 684, 690 (1993).

7            b. Analysis

8            Nothing in the applicable standard suggests that a state court judge's exercise of such discretion

9    would give rise to a federal due process violation. Accordingly, this claim does not warrant federal

10   habeas relief. See, e.g., Little v. Crawford, 449 F.3d 1075, 1082 (9th Cir.2006) (habeas petitioner's

11   allegation that state court misapplied state law or "departed from its earlier decisions" does not provide

12   basis for habeas relief); Williams v. Borg, 139 F.3d 737, 740 (9th Cir.1998) (Federal habeas relief is

13   available "only for constitutional violation, not for abuse of discretion.").

14           Petitioner does not allege that the trial court’s discharging appointed counsel violated the U.S.

15   Constitution or a federal law. Instead, Petitioner raises only a state law claim, i.e., an abuse of

16   discretion regarding the application of state laws and regulations, and, generally, issues of state law are

17   not cognizable on federal habeas review. Estelle v. McGuire, 502 U.S. 62, 67 (1991) ("We have stated

18   many times that 'federal habeas corpus relief does not lie for errors of state law.'"), quoting Lewis v.

19   Jeffers, 497 U.S. 764, 780 (1990); Gilmore v. Taylor, 508 U.S. 333, 348-349 (1993) (O'Connor, J.,

20   concurring) ("mere error of state law, one that does not rise to the level of a constitutional violation,

21   may not be corrected on federal habeas").

22           Even assuming that a federal claim could be stated, it would fail on the merits. The record

23   provides a sufficient basis for the trial court’s decision to replace attorney Lambe in order to ensure

24   Petitioner received adequate representation. As the Fifth DCA comprehensively explained, Petitioner

25   raised concerns about Lambe's representation on at least three occasions. The open court discussions

26   regarding Petitioner’s complaints about Lambe demonstrated the issues between Lambe and

27   Petitioner, were never resolved. As the Fifth DCA found, a lack of confidence and trust had arisen in

28   their relationship and demonstrated a substantial problem with the attorney-client relationship between

                                                           8
1    Lambe and Petitioner. Accordingly, the state court's adjudication of this issue was objectively

2    reasonable. Therefore, the claim should be denied.

3             2. Ineffective Assistance of Counsel

4             Petitioner alleges that attorney Missirlian, who represented him on retrial, was ineffective and

5    incompetent in the following ways: 1) By failing to present evidence of dementia; 2) By failing to

6    communicate terms of the plea offer; 3) By failing to object regarding petitioner’s son’s testimony;

7    and 4) By failing to call petitioner’s pastor and physician to testify.

8             Petitioner presented this claim in his habeas petitions in state courts. However, Petitioner failed

9    to raise it to the superior court and the California Supreme Court. This claim is unexhausted and

10   subject to dismissal. Nevertheless, the Court will address the claim since it is not colorable and

11   therefore may be denied. 28 U.S.C. § 2254(b)(2); Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir.

12   2005).

13            a. Legal Standard

14            Effective assistance of counsel is guaranteed by the Due Process Clause of the Fourteenth

15   Amendment. Evitts v. Lucey, 469 U.S. 387, 391-405 (1985). Claims of ineffective assistance of

16   counsel are reviewed according to Strickland's two-pronged test. Strickland v. Washington, 466 U.S.

17   668, 687-88 (1984); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989); United States v. Birtle,

18   792 F.2d 846, 847 (9th Cir.1986); see also Penson v. Ohio, 488 U.S. 75(1988) (holding that where a

19   defendant has been actually or constructively denied the assistance of counsel altogether, the

20   Strickland standard does not apply and prejudice is presumed; the implication is that Strickland does

21   apply where counsel is present but ineffective).

22            To prevail, Petitioner must show two things. First, he must establish that counsel’s deficient

23   performance fell below an objective standard of reasonableness under prevailing professional norms.

24   Strickland, 466 U.S. at 687-88. Second, Petitioner must establish that he suffered prejudice in that

25   there was a reasonable probability that, but for counsel’s unprofessional errors, he would have

26   prevailed on appeal. Id. at 694. A “reasonable probability” is a probability sufficient to undermine

27   confidence in the outcome of the trial. Id. The relevant inquiry is not what counsel could have done;

28   rather, it is whether the choices made by counsel were reasonable. Babbitt v. Calderon, 151 F.3d

                                                           9
1    1170, 1173 (9th Cir. 1998).

2           With the passage of the AEDPA, habeas relief may only be granted if the state-court decision

3    unreasonably applied this general Strickland standard for ineffective assistance. Knowles v.

4    Mirzayance, 556 U.S. 111, 122 (2009). Accordingly, the question is not whether a federal court

5    believes the state court’s determination under the Strickland standard “was incorrect but whether that

6    determination was unreasonable–a substantially higher threshold.” Schriro v. Landrigan, 550 U.S.

7    465, 473 (2007); Knowles, 556 U.S. at 123. In effect, the AEDPA standard is “doubly deferential”

8    because it requires that it be shown not only that the state court determination was erroneous, but also

9    that it was objectively unreasonable. Yarborough v. Gentry, 540 U.S. 1, 5 (2003). Moreover, because

10   the Strickland standard is a general standard, a state court has even more latitude to reasonably

11   determine that a defendant has not satisfied that standard. See Yarborough v. Alvarado, 541 U.S. 652,

12   664 (2004) (“[E]valuating whether a rule application was unreasonable requires considering the rule’s

13   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-by-

14   case determinations.”)

15          b. Analysis – Failure to Present Evidence of Dementia

16          Petitioner complains that defense counsel should have presented evidence that Petitioner had

17   dementia and organic brain disease to demonstrate he could not form the intent required for first

18   degree murder. Counsel's failure to investigate and raise a mental health defense is insufficient only if

19   the Petitioner can establish that counsel had reason to know that Petitioner’s mental health might be

20   impaired. Hoffman v. Arave, 455 F.3d 926, 932 (9th Cir. 2006) (ineffective assistance of

21   counsel claim insufficient without evidence that petitioner told counsel relevant

22   information). Petitioner fails to demonstrate that he made his attorney aware of mental health

23   problems. Even had counsel investigated and found evidence to support a mental health defense,

24   Petitioner failed to demonstrate that there is a reasonable probability that such evidence if introduced

25   would undermine confidence in the outcome of the trial. Petitioner fails to show that counsel erred or

26   that the error resulted in any prejudice. The claim should be rejected.

27          c. Analysis – Failure to Communicate Terms of Plea Offer

28          Petitioner contends that attorney Missirlian failed to properly communicate the terms of the

                                                        10
1    plea offer before retrial, stating that it “would have been less than the first plea offer of 10 years right

2    after the hung jury and much less than the 50 years to life sentence Petitioner received.”

3            This claim is purely speculative, and Petitioner does not support his claim with any evidence.

4    Accordingly, this claim should be dismissed.

5            d. Analysis – Failure to Object Regarding Petitioner’s Son’s Testimony

6            Petitioner claims that, between the first and second trial, his son told the district attorney that

7    he was angry at Petitioner and lied at the first trial when he testified that ill will existed between

8    Petitioner and the victim. Petitioner further claims that the district attorney intimidated Petitioner’s son

9    into keeping his testimony the same for the second trial, and Petitioner communicated this to his

10   counsel. Petitioner argues that his counsel provided ineffective assistance by failing to object to his

11   son’s testimony as perjury, when Petitioner had informed his counsel of his son’s wish to change his

12   testimony. Once again, Petitioner does not support his claim with any evidence. Petitioner does not

13   have personal knowledge of the factual premises regarding communications between Petitioner’s son

14   and the district attorney. Additionally, it is entirely speculative that any objections by counsel would

15   be futile. Therefore, this claim should be dismissed for failure to state a colorable claim for relief.

16           e. Analysis – Failure to Call Petitioner’s Pastor and Physician to Testify

17           Petitioner contends that trial counsel should have called his pastor and physician to testify that

18   no animosity existed between him and the victim. Petitioner makes no showing that this evidence

19   would have provided helpful testimony for the defense or how the testimony would have altered the

20   outcome of the trial. The claim is purely speculative and should be dismissed.

21           3. Actual Innocence

22           Petitioner contends that he is actually innocent because his organic brain disease made it

23   impossible for him to form the required mens rea for first degree murder. He presented this claim in

24   his habeas petitions in state courts. However, Petitioner failed to raise it to the superior court and the

25   California Supreme Court. Like the previous claim, this claim is unexhausted. 28 U.S.C. § 2254(b)(2).

26           In any event, neither the Supreme Court nor the Ninth Circuit has "resolved whether a prisoner

27   may be entitled to habeas relief based on a freestanding claim of actual innocence." McQuiggin v.

28   Perkins, 569 U.S. 383, 392 (2013); Jones v. Taylor, 763 F.3d 1242, 1246 (9th Cir. 2014). Even

                                                          11
1    assuming such a claim exists, "the standard for establishing a freestanding claim of actual innocence is

2    "'extraordinarily high' and . . . the showing [for a successful claim] would have to be 'truly

3    persuasive.'" Carriger v. Stewart, 132 F.3d 463, 476 (9th Cir.1997) (quoting Herrera v. Collins, 506

4    U.S. 390, 417 (1993)). The Supreme Court has held that, at a minimum, the petitioner must "go

5    beyond demonstrating doubt about his guilt, and must affirmatively prove that he is probably

6    innocent." Id. (citing Herrera, 506 U.S. at 442-44 (Blackmun, J., dissenting)). In determining whether

7    a petitioner can make such a showing, the Supreme Court has referenced the Schlup "gateway"

8    showing, which permits a petitioner to proceed on a procedurally barred claim by showing actual

9    innocence. Schlup v. Delo, 513 U.S. 298 (1995); see, e.g., Carriger, 132 F.3d at 477. In order to pass

10   through the Schlup actual innocence gateway, a petitioner must demonstrate that "in light of new

11   evidence, 'it is more likely than not that no reasonable juror would have found [the] petitioner guilty

12   beyond a reasonable doubt.'" House v Bell, 547 U.S. 518, 537 (2006) (quoting Schlup, 513 U.S. at

13   327).

14           Petitioner fails to meet his burden of demonstrating actual innocence. He argues that his

15   organic brain disease made it impossible for him to form the required mens rea for first degree murder,

16   and he does not support this argument with any evidence. Thus, he fails to make a showing that "in

17   light of new evidence, 'it is more likely than not that no reasonable juror would have found [the]

18   petitioner guilty beyond a reasonable doubt.'" House, 547 U.S. at 537 (quoting Schlup, 513 U.S. at

19   327). The claim is meritless.

20   IV.     RECOMMENDATION

21           Accordingly, the Court RECOMMENDS that the Petition for Writ of Habeas Corpus be

22   DENIED with prejudice on the merits.

23           This Findings and Recommendation is submitted to the United States District Court Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

25   Rules of Practice for the United States District Court, Eastern District of California. Within twenty-

26   one days after being served with a copy of this Findings and Recommendation, any party may file

27   written objections with the Court and serve a copy on all parties. Such a document should be

28   captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

                                                         12
1    Objections shall be served and filed within ten court days (plus three days if served by mail) after

2    service of the Objections. The Court will then review the Magistrate Judge’s ruling pursuant to 28

3    U.S.C. § 636 (b)(1)(C). The parties are advised that failure to file objections within the specified time

4    may waive the right to appeal the Order of the District Court. Martinez v. Ylst, 951 F.2d 1153 (9th

5    Cir. 1991).

6
7    IT IS SO ORDERED.

8       Dated:     June 20, 2019                               /s/ Jennifer L. Thurston
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        13
